DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 28 Dec 2020, in which claim 10 is amended.


 This application is a domestic application, filed 02/13/2020; and claims benefit as a CON of 15/666,528, filed 08/01/2017, issued as PAT 10624915; and claims benefit as a CON of 13/351747, filed 01/17/2012, now abandoned; which is a CON of 12/410861, filed 03/25/2009, now abandoned; which is a CON of 11/385137, filed 03/20/2006, issued as PAT 8283327; and claims benefit of provisional application 60/663384, filed 03/19/2005. 

Claims 1-20 are pending in the current application.  Claims 1-9, drawn to non-elected inventions, are withdrawn.  Claims 10-20 are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group II, claims 10-20, in the reply filed on 28 Dec 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

s 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Dec 2020.

Applicant’s election of species of 7-keto-DHEA in the reply filed on 28 Dec 2020 is acknowledged.
In view of the updated recording including the teachings of Simmons et al. (US 2004/0047921, published 11 Mar 2004, cited in PTO-892) detailed herein, this election of species requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states "A method of increasing the absorption of a compound into the bloodstream of a mammal, wherein the method comprises administering to the mammal a composition comprising isomaltulose and wherein the compound is selected from the group consisting of epicatechin, epicatechin-3-gallate, epigallocatechin and epigallocatecin-3-gallate." This claim language renders the claim indefinite because it is unclear if the preamble requires the presence of epicatechin, epicatechin-3-gallate, epigallocatechin and epigallocatecin-3-gallate or if the claim is met by the structural step of "administering to the mammal a composition comprising isomaltulose" and the characteristic or property of "increasing the absorption of a compound into the bloodstream of a mammal" being an intended result of said structural step. Therefore this claim language makes it unclear what is required by the claimed method. Claims 11-20 depend from claim 10 and incorporate all limitations therein, and do not clarify this aspect of the claim. For the purpose of examination, the claim will be interpreted as requiring the presence of said compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons et al. (US 2004/0047921, published 11 Mar 2004, cited in PTO-892) in view of Xu et al. (J. Sci. Food Agric., 2003, 83, p1617-1621, cited in PTO-892).
Simmons et al. teaches a method and liquid compositions for restoring and/or maintaining colon functionality consisting in administering to a human being a liquid composition including an effective amount of a non-digestible oligosaccharide, at least one green tea catechin and a buffering agent mixture. (abstract) Simmons et al. teaches the non-digestible oligosaccharide is comprised in the liquid composition of the present invention at a concentration of about 3% to about 45% by wt., and is chosen from a group including palatinose condensates. (page 4, paragraph 0045) Simmons et al. teaches a preferable green tea catechin is epigallocatechin gallate (EGCG). (page 4, paragraph 0047) Simmons et al. teaches the composition further comprising a sweetening agent such as glucose, fructose, sucrose, maltodextrin, (page 4, paragraph 0054) which are sugars. Simmons et al. teaches the compositions can be formulated as oral suspensions, beverages, powdered drink blends, conventional and chewable tablets, capsules and delayed release dosage forms. (page 6, paragraph 0070) Simmons et al. teaches the embodiment wherein the non-digestible oligosaccharide scFOS is present in the amount of 3000mg or 23.17 wt%. (example 4 at page 7, paragraph 0081-0082) Simmons et al. teaches the alternative wherein the green tea catechin is selected from the group consisting of epicatechin (EC), epigallocatechin (EGC), epicatechin gallate (ECG) and epigallocatechin gallate (EGCG), and mixtures thereof. (claim 8 at page 8, right column)
Simmons et al. does not specifically disclose the embodiment wherein the non-digestible oligosaccharide is palatinose. (instant claim 10)
Xu et al. teaches green tea contains four major epicatechin derivatives (GTEs), namely (−)-epigallocatechin gallate (EGCG), (−)-epigallocatechin (EGC), (−)-epicatechin gallate (ECG) and (−)-epicatechin (EC). (page 1617, left column, paragraph 1) Xu et al. teaches the structures of said compounds, (1618, right column, figure 1) providing evidence that structures are epicatechin-3-gallate and epigallocatechin-3-gallate.
It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the teachings of Simmons et al. in view of Xu et al. to select the non-digestible oligosaccharide of Simmons et al. to be the palatinose condensates or to select the green tea catechin from the group consisting of epicatechin (EC), epigallocatechin (EGC), epicatechin gallate (ECG) and epigallocatechin gallate (EGCG). One of ordinary skill in the art would have been motivated to combine the teachings of Simmons et al. in view of Xu et al. with a reasonable expectation of success because Simmons et al. teaches the alternatives wherein the non-digestible oligosaccharide is selected from a group including palatinose condensates, and wherein the green tea catechin is selected from the group consisting of epicatechin (EC), epigallocatechin (EGC), epicatechin gallate (ECG) and epigallocatechin gallate (EGCG), providing guidance for picking and choosing from within the scope of what Simmons et al. teaches as their invention, and Xu et al. provides evidence of the structure of the green tea catechins.
Simmons et al. is silent as to the intended result of increasing the absorption of a compound into the bloodstream of a mammal wherein the compound is epicatechin (EC), epigallocatechin (EGC), epicatechin gallate (ECG) and epigallocatechin gallate (EGCG). However, a recitation of the intended result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case the prior art teaches the same structure having the same components in the same amount administered to a subject, and the advantage of increasing the absorption of said compound recognized by Applicant would flow naturally from following the suggestion of the prior art.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623